Per Curiam.
The decision of this case depends upon the determination of these propositions:
*1291. Does the act of 1899 repeal section 5 of the act of 1891 ?
2. Did the board of equalization regularly pursue its authority in equalizing and adjusting the valuations of property in Arapahoe county in the manner it did ?
8. If not, can respondent raise that question in this proceeding ?
1. The act of 1899 empowers the board as an incident to equalization, to increase or decrease the aggregate valuation of all taxable property in the state not to exceed five per cent, whereas, the act of 1891, expressly prohibits any change in this respect. The latter also provides that the board, in effecting an equalization of the aggregate value of the property in the counties of the state, may increase or diminish the valuation of any kind, class or grade of property in any county, as much as may be necessary to produce a just valuation between the valuations of the same kind, class or grade of property in the several counties. In this particular, the act of 1899 is entirely different, for it prescribes no rules which the board shall follow in equalizing and adjusting values of property between the several counties, save and except that it shall do so in such manner as to effect this result. Section 5 of the earlier and section 2 of the later act both refer to the same subject. The last covers the whole subject-matter of the first; does not purport to amend it; invests the board with new powers; plainly shows that it was intended as a substitute for the earlier section, and expressly provides that all parts of acts in conflict with it are repealed. For these reasons, we are of the opinion that section 2 of the act of 1899 operates as'a repeal of section 5 of the act of 1891. Tracy v. Tuffly, 134 U. S. 206; Wakefield v. Phelps, 37 N. H. 295; City of Sacramento v. Bird, 15 Cal. 294; Devine v. Board of Comrs., 84 Ill. 590; Breitung v. Lindauer, 37 Mich. 217; 23 Enc. Law, 495, and authorities cited in n. 4.
2. The constitution provides that taxes are to be uniform upon the same class of subjects within the territorial. limits of the authority levying the tax, and are to be levied under a plan which shall secure a just valuation for the purposes of *130taxation. One authority levies a tax for county purposes, the other for the maintenance of the state. To secure a uniformity in taxation, there must be a uniformity in valuation of the subjects upon which the tax is levied. To attain this end, boards of equalization have been provided, one object of which is to so equalize assessments as to bring the different assessments of the several parts of a taxing district to the same relative standard, so that no one part will be compelled to pay a disproportionate share of a tax. “ The act of 1899 prescribes no method which the state board shall adopt in equalizing property values between the several counties. This is left to its discretion, but that does not authorize the adoption of a system which is illegal, for, as the statute fails to prescribe specific rules to be followed by the board, it must adopt such, which, if directed by the statute, would be lawful; so that the next question presented, is, did the board, as shown affirmatively by its own proceedings, legally equalize and adjust the values of property in Arapahoe county ? This can be ascertained by determining its power and authority, in connection with that vested in the county board of equalization. Each is a constitutional body, with powers defined and limited by the fundamental law of the state, the respective authority of which is essentially different. The former shall equalize and adjust the property values among the several counties of the state; the latter shall equalize and adjust such values within the respective counties. The language employed with respect to the authority of each is different. That values should be equitably adjusted among the several counties of the state was necessary, because without a power lodged somewhere, to effect this result, great inequality might prevail in the valuation of the different counties, and the burden of Supporting the state government would be inequitably distributed. For a like reason, it was necessary that property values be adjusted and equalized within the respective counties, so that the taxes for county purposes would be uniform. The state board has no authority to revise the work pf the county board; therefore, it has no power to equalize *131valuations between classes or kinds of property in the respective counties, for that is a matter which the constitution confides to the county board. In order, then, that the two boards may work harmoniously, the action of one not interfere with the other, and the authority of each, within its own proper sphere be supreme, it must necessarily follow that the state board, in equalizing and adjusting values, must deal with the respective valuations as returned by the county assessors as entireties, by making such changes in each county valuation as a whole, as will relatively equalize the entire property values in the different counties, so that the burden of supporting the state government shall rest proportionately upon each. In the case at bar the state board has not adjusted or equalized property valuations in Arapahoe county in the manner which the law contemplates, but in selecting different classes and kinds of property, and raising or lowering their values, has usurped the functions of the county board, and attempted to revise its action in this respect. People v. Lothrop, 3 Colo. 428; Wells, Fargo & Co. v. State Board, 56 Cal. 194; State v. Vaile, 26 S. W. Rep. 672; State v. Thomas, 50 Pac. Rep. 615.
. In pursuing this method, it has clearly transcended its authority, undertaken to perform acts which it bad no power to do, and having but special and limited jurisdiction, as a board of equalization, all acts outside of its authority are void. State v. Vaile, supra.
3. The state board cannot compel compliance with orders which it affirmatively appears from its own proceedings are without its jurisdiction and authority, by the law under which it assumed to act, and respondent properly refused to change the tax rolls, as directed by the board. People v. Lothrop, 3 Colo. 428; People v. Lawrence, 6 Hill, 244; Ex parte Clapper, 3 Hill, 458.
The alternative writ is quashed and the proceedings dismissed at cost of petitioner.

Writ quashed and action dismissed.